Status of Application
1.	Acknowledgment is made of the amendments filed 04/26/2021. Upon entering the amendments, claim 12 is canceled and claim 6 is amended. Claims 1-2, 5-8, 10-11, 13-19, and 21-24 are pending and presented for the examination. 
Response to Arguments
2.	Applicant’s arguments are persuasive at showing the distinctness of the amended claims over the prior art applied in the previous office action. The amendments change the claims to fully reflect applicant's inventive ceramic matrix composite product, and applicant's arguments show that the CMC product of the amended claims is not anticipated by and would not be obvious over the teachings of the previously applied prior art. Specifically, the remarks persuasively show that independent claim 6 has been amended to incorporate all of the limitations from previously presented dependent claim 12, which was indicated in the previous office action to be allowable but objected to as dependent from a rejected claim. This amendment is shown to overcome all previously presented grounds of prior art rejection of said claim 6 and its dependent claims, and thus the previously issued grounds of prior art rejection are withdrawn. 
Allowable Subject Matter
3.	Claims 1-2, 5-8, 10-11, 13-19, and 21-24 are allowed.
Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, fails to anticipate or render obvious the instantly claimed ceramic matrix composite products. Specifically, the prior art fails to teach a ceramic matrix composite product comprising a ceramic matrix, reinforcing ceramic fibers dispersed throughout the matrix, and a plurality of infiltrant veins that traverse the product, that have an elongate bodies, and that are disposed in a grid pattern. The prior art also does not teach or suggest a ceramic matrix composite product comprising a ceramic matrix, reinforcing ceramic fibers dispersed in the matrix, and at least one infiltrant vein, wherein the vein(s) comprise a porous core section and a shell section, and wherein the vein(s) have an aspect ratio of about 10 to about 10,000. Finally, the prior art does not teach or suggest a ceramic matrix composite product comprising a ceramic matrix, reinforcing ceramic fibers dispersed in the matrix, and infiltrant veins therein having an aspect ratio of about 10 to about 10,000.
The most relevant prior art references found are La Forest et al (US 2016/0050115) and Benitsch (US 7186360). The difference from instant claims is that while La Forest et al teaches a method of forming a composite material comprising the formation of a mixture of carbon fibers and sacrificial fibers, and thereafter removing said sacrificial fibers so as to form channels (veins) in the body, La Forest teaches carbon fibers rather than ceramic fibers in the inventive composite, does not teach the veins in a grid configuration, and further does not teach an aspect ratio for the veins of about 10 to about 10,000. Benitsch teaches a method of making composites comprising directionally aligned fibers and teaches that ceramic fibers can be used equivalently to carbon fibers therein; Benitsch, however, does not teach or suggest infiltrant veins as part of the inventive composite in any of the configurations of instant claims 1, 6, or 14. For the above reasons, the subject matter of the amended instant claims is neither taught nor suggested by the prior art of record. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH S WIESE whose telephone number is (571)270-3596. The examiner can normally be reached on Monday-Friday, 7:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NOAH S WIESE/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        
NSW10 May 2021